Title: From George Washington to John Stark, 25 June 1781
From: Washington, George
To: Stark, John


                        Dear Sir

                            Head Quarters New Windsor June 25th 1781
                        
                        Upon finding it necessary for the operation of the Campaign, to recall the Continental Troops from the
                            Northward I have ordered 600 Militia from the Counties of Berkshire & Hampshire to that quarter, in addition to
                            the Militia & State Troops of New York; and I have now to request that you will take the general Command of all
                            the Troops in that Department, as soon as conveniently may be; I am induced to appoint you to this Command, from your
                            knowledge of, & influence amongst the Inhabitants of that Country.
                        You will be pleased therefore to repair to Saratoga, and establish your Head Quarters at that place,
                            detaining with you 400 of the Troops from Massachusetts, and sending the other 200 to Colonel Willet, who will remain in
                            command on the Mowhawk River as his popularity in that Country will enable him to render essential services there.
                        In case of an incursion of the Enemy you will make such dispositions as you shall judge most advantageous for
                            opposing them & protecting the frontier. (not withdrawing the Troops from the Mowhawk River). I rely upon it, you
                            will use your utmost exertions to draw forth the force of the Country from the Green Mountains & all the
                            contiguous territory; and I doubt not your requisitions will be attended with success, as your personal influence must be
                            unlimited amongst those people, at whose head, you have formerly fought & conquered with so much reputation
                            & glory.
                        I request you will be very particular in keeping up proper discipline & preventing the Troops from
                            committing depredations upon the Inhabitants.
                        Be pleased to let me hear from you from time to time, & believe me to be Dear Sir Your Most Obedient
                            Hble Servant
                        
                            Go: Washington
                        
                    